Title: John G. Robert (for Patrick Gibson) to Thomas Jefferson, 16 March 1820
From: Gibson, Patrick,Robert, John Gibson
To: Jefferson, Thomas


					
						Sir
						
							Richmd
							
								16 March 1820
						
					
					I wrote you on the 24th ulto & have since recd 90 bls of your flour which I have sold at 4¼$—it is now dull at that price and much coming in. this sale together with the bale in your favor when I sent you your ℀ leaves in my hands abt $370.– now subject to your order—I will thank you to send me blanks for all your notes I am
					
						 Yours Sir, With high respect 
						
							
								
									
										
											Patrick Gibson
										
									
								
								
									
										⅌ John G. Robert
										
									
								
							
						
					
				